11DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with A. Thomas on 3/11/21.
The application has been amended as follows: 
1-6. (Canceled).
7. (Currently Amended)	An access and mobility management function (AMF) device in a first communication network, the AMF device comprising:
at least one processor comprising hardware; and
at least one memory operatively coupled with the at least one processor, wherein
the at least one processor is configured to: 
check, by the AMF device, access rights and security capabilities of a communication terminal during a handover procedure to handover the communication terminal from the first communication network to a second communication network having device, and
send, by the AMF device, a relocation request message including a security context of the communication terminal to the MME device after the check, wherein

8. (Currently Amended)	The fAMF device according to Claim 7, wherein 
the security context of the communication terminal includes information for deriving at least one security key to be used in the second communication network.
9 - 16. (Canceled).
17. (Currently Amended)	The AMF device according to Claim 8, wherein 
the at least one security key is a Non-Access Stratum (NAS) key for integrity protection or a NAS key for encryption of a NAS message transmitted between the MME device and the communication terminal.
18. (Canceled).
19. (Currently Amended)	A device in a second communication network, the second network device MME device comprising:
at least one processor, comprising hardware; and
at least one memory operatively coupled with the at least one processor, wherein
the at least one processor is configured to:
receive a relocation request message including a security context of a communication terminal from an access and mobility management function (AMF) device AMF device during a handover procedure to handover the communication terminal from the first communication network to the second communication network, and
derive, using information included in the security context of the communication terminal, at least one security key to be used in the second communication network, wherein
 the first communication network comprises a 5th generation system (5GS) network and the second communication network comprises an evolved packet system (EPS) network.
20. (Currently Amended)	The 
the at least one security key is a Non-Access Stratum (NAS) key for integrity protection or a NAS key for encryption of a NAS message transmitted between the MME device and the communication terminal.
21. (Canceled).
22. (Currently Amended)	A method performed by device in a first communication network, the method comprising:
checking, by the AMF device, access rights and security capabilities of a communication terminal during a handover procedure to handover the communication terminal from the first communication network to a second communication network device; and
sending, by the AMF device, a relocation request message including a security context of the communication terminal to the MME device after the checking, wherein 
the first communication network comprises a 5th generation system (5GS) network and the second communication network comprises an evolved packet system (EPS) network.
23. (Previously Presented)	The method according to Claim 22, wherein 
the security context of the communication terminal includes information for deriving at least one security key to be used in the second communication network.
24. (Currently Amended)	The method according to Claim 23, wherein 
the at least one security key is a Non-Access Stratum (NAS) key for integrity protection or a NAS key for encryption of a NAS message transmitted between the MME device and the communication terminal.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 7, 8, 17,  19, 20, 22-24 are allowed as stated in the Applicant remarks on pages 6-9, dated 1/28/21.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	March 12, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642